Citation Nr: 0948125	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

As indicated below, the Board has reopened the Veteran's 
claim seeking entitlement to service connection for bilateral 
hearing loss.  This reopened claim is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In December 1978, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for bilateral hearing loss.  Although provided 
notice of this decision that same month, the Veteran did not 
perfect an appeal thereof.
 
2.  Evidence associated with the claims file since the 
unappealed December 1978 rating decision raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
December 1978 rating decision, and the Veteran's claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Without deciding whether the notice 
and development requirements have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  This is so because the Board is taking action 
favorable to the Veteran by finding new and material evidence 
has been submitted.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

Initially, in support of his claim to reopen herein, the 
Veteran has submitted copies of his inservice awards for the 
Air Medal and Combat Infantryman Badge.  While it appears 
that this is the first time these specific records have been 
associated with the appellant's claims file, the Board 
concludes that these records are not relevant to the issue 
being adjudicated herein.  Specifically, the record before 
the RO at the time of its December 1978 rating decision 
included evidence indicating that the appellant participated 
in combat against the enemy.  His service treatment records 
revealed treatment for injuries from an enemy grenade attack.  
Moreover, his report of separation, Form DD 214, noted that 
he had been awarded a Purple Heart.  Thus, the Board does not 
find the newly submitted service records to be relevant to 
the appellant's claim herein.  38 C.F.R. § 3.156(c) (2009).

The RO denied the Veteran's initial claim seeking service 
connection for bilateral hearing loss in an unappealed 
December 1978 rating decision.  Specifically, the RO's 
decision found no evidence of hearing loss during the 
Veteran's military service.  The report also noted that the 
Veteran had failed to report for a VA audiological 
examination which had been scheduled for him.  Although 
provided notice of this decision the following month, the 
Veteran did not perfect an appeal thereof, and it is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2009).  

Evidence in the claims folder at the time of the RO's 
December 1978 rating decision included statements made by the 
Veteran on his original application filed in September 1978, 
his service treatment records, and report of separation, Form 
DD 214.  

The Veteran's April 1968 pre-induction examination noted that 
his ears and drums were normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
5
0
5
-
10

Inservice treatment records in July 1969 revealed treatment 
for shrapnel wounds to the left leg from an enemy grenade 
attack.  The Veteran's December 1969 separation examination 
listed his ears and drums as normal.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The separation examination also noted 15/15 hearing acuity in 
the left ear on both spoken voice and whispered voice 
testing.  The report was silent as to right ear findings on 
both spoken voice and whispered voice testing.  


Because the December 1978 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

In support of his claim to reopen, the RO has received 
statements from the Veteran, copies of his awards for the Air 
Medal and Combat Infantryman Badge, and an August 2005 VA 
audiological examination.  

The August 2005 VA audiological examination noted that the 
Veteran's military records indicate that he was exposed to 
high impact noise during service.  The report noted the 
Veteran's history of tinnitus beginning with an inservice 
incident in which a machine gun was fired near his right ear 
during combat.  The Veteran also reported decreased hearing 
for two months following this incident.  An audiological 
evaluation revealed current bilateral hearing loss as defined 
by 38 C.F.R. § 3.385.  The report concluded with a diagnosis 
of bilateral sensorineural hearing loss.  The VA examiner 
also opined that since high impact noise exposure is 
documented, tinnitus was "at least as likely as not" caused 
by or a result of the Veteran's military noise exposure.  The 
VA examiner also, stated, "[i]f the Veteran's discharge 
hearing evaluation is accurate, hearing loss is not caused by 
or a result of the Veteran's military service."

In a January 2006 statement, the Veteran reported an incident 
during a firefight in which a machine gun, placed within a 
foot of his right ear, fired several hundred rounds.  He also 
reported that the loudest acoustical trauma during his 
service came from air strikes in which jets dropped high 
explosive bombs within close range to protect his unit from 
enemy troops.  Finally, the Veteran reported that he could 
not recall any type of hearing examination being conducted 
upon his discharge from the service.  

Comparing the evidence received since the RO's December 1978 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issue of service 
connection for bilateral hearing loss.  Specifically, the 
Veteran is now shown to have a current hearing loss.  
Moreover, the new statements submitted by the Veteran include 
previously undisclosed combat-related claims of acoustic 
trauma.  

Accordingly, new and material evidence has been submitted, 
and the claim for entitlement to service connection for 
bilateral hearing loss must be reopened.  The reopening of 
this claim does not mean that service connection for 
bilateral hearing loss is granted.  Rather, the merits of the 
claim for service connection will have to be further reviewed 
by the RO after it develops additional evidence, as set forth 
in the below remand.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
claim is reopened, and to this extent only, the appeal is 
granted.


REMAND

The August 2005 VA audiological examination noted that the 
Veteran's military records indicate that he was exposed to 
high impact noise during service.  The report concluded with 
a diagnosis of bilateral sensorineural hearing loss.  The VA 
examiner also opined that since high impact noise exposure is 
documented, tinnitus was "at least as likely as not" caused 
by or a result of the Veteran's military noise exposure.  
However, the VA examiner also, stated, "[i]f the Veteran's 
discharge hearing evaluation is accurate, hearing loss is not 
caused by or a result of the Veteran's military service."  
Nevertheless, if hearing loss is not shown in service or at 
separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  Thus, a new VA examination must be conducted to 
obtain an opinion to determine the etiology of the Veteran's 
bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (holding that once VA undertakes the effort 
to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the medical evidence of 
record is insufficient, in the opinion of the Board, the 
Board must supplement the record by seeking an advisory 
opinion or ordering a medical examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
bilateral hearing loss since his 
discharge from the service.  The RO must 
then obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded the appropriate VA examination 
to determine the etiology of his current 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include an audiogram.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must provide an opinion as to 
whether the Veteran's bilateral hearing 
loss is related to his military service.  
Information contained in the veteran's 
service personnel records, including his 
service as an infantryman, the objective 
medical findings in the service treatment 
records, the previous VA audiological 
evaluations currently of record, the 
Veteran's history of inservice and any 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  The VA 
examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  A 
complete rationale for all opinions 
should be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
should be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must readjudicate 
the Veteran's claim of entitlement to 
service connection for bilateral hearing 
loss.  If the claim remains denied, the 
RO must provide the Veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


